Implementation of the first railway package directives (debate)
The next item is the statement by the Commission on the implementation of the first railway package directives.
Member of the Commission. - Mr President, thank you for grounding me from air to rail now. It is my privilege to stand before Parliament to speak on this matter.
I would like to thank Parliament very much for its support for the efforts of the European Commission to control the proper implementation of the first railway package by Member States, which is their responsibility. The Commission, for its part, has complied with its obligations as guardian of the treaty by sending reasoned opinions to 22 Member States for incorrect implementation of the first package. I can assure you that the Commission will not hesitate to take Member States which are still not complying with European legislation to the Court of Justice.
While the specific legal details of the infringement procedures are a matter between the Commission and the Member States, our services have already submitted to the Committee on Transport and Tourism, earlier this year, a complete list of all infringements. We also share the regret expressed by the committee that the level of investment in rail infrastructure remains insufficient in many Member States.
However, the Commission cannot agree with the statement that it has not sufficiently focused monitoring on the financial foundations of the railway system. The directives of the first railway package only prescribe that Member States have to ensure a balanced budget for the infrastructure managers over a reasonable period of time. Where the Commission has found evidence that Member States have not respected this provision, infringement procedures have been opened.
Some interest groups want to go further and think that the Commission could oblige Member States to increase investment in the railway sector in general. We might like to see this, but there is no legal base to support it. That being said, the Commission has, on several occasions, made a political appeal to Member States because we recognise the importance of investment in rail infrastructure to promote a sustainable transport system in Europe. Not very long ago, there was a discussion on that question in this Chamber, in the context of the volcanic ash cloud and the implications it had for connectivity within Europe and between Europe and the rest of the world.
I note the wish that the revisions of the first railway package should address the question of lack of resources and powers of regulatory bodies as a priority. I can assure you that the forthcoming Commission proposals will do just that. The recast of the first package will also contribute to clarifying principles of infrastructure access charging, in line with the request from Parliament.
On the independence of essential functions, the Commission has already made its position very clear in its communication of May 2006. Infrastructure managers must be independent from railway undertakings and railway holdings. A holding should not have operational control over its infrastructure subsidiary. Control and independence exclude each other: you cannot have both at the same time. Based on the case-law of the Court of Justice, we have established clear criteria for assessing the independence of an infrastructure subsidiary from the holding company. I am therefore confident that the Commission will win this argument in the forthcoming court procedures.
The resolution also calls for the application of a reciprocity principle. However, this is not a principle that we can accept in European legislation in general. Each Member State has to comply with the European directives as they stand, independently of what other Member States do. Otherwise implementation would always follow the path of the slowest Member State.
In conclusion, I acknowledge the critical view the draft resolution takes on the implementation of the first railway package by the Member States. I reassure you again that the Commission has done - and intends to continue to do - its job as guardian of the treaty.
The Commission should not be left alone in pushing for rail market opening and, ultimately, for the revitalisation of rail as a sustainable and efficient mode of transport. We count on your support to make European rail policy a full success and a contribution to getting Europe out of the present economic crisis.
Mr President, Commissioner, ladies and gentlemen, I cannot deny that we have wasted too much time over the implementation of the first railway package. As you know, the three directives were adopted in 2001 and it was ordered that they should be transposed into national law by 15 March 2003.
With a view to the recasting of the first railway package, I would like to bring up not only the topic of investments, which the Commissioner rightly mentioned, but also three concepts that I believe to be essential for proper implementation of the first package: three concepts that I believe the Commission should take into consideration.
Firstly, among the various difficulties we encountered in the past few years, certain aspects emerged concerning the various legal interpretations of the independence of infrastructure managers, which require clarification. I believe, Commissioner, that we could obtain greater clarification of this matter because it was one of the obstacles we encountered over the years and I hope that we can at last achieve a single interpretation when the first package is recast.
Secondly, I am convinced that completing the liberalisation of the railway market must be seen as an absolute priority for all Member States. We are well aware that everyone is happy to say they are in favour of liberalisation but very few are prepared to put their words into action at home. For these reasons, full implementation of the first package is an essential condition for achieving this result. I therefore call on the Commission to step up its actions in this direction.
Lastly, it is now unthinkable for entities that operate under a system of absolute monopoly within their own national borders to exploit this competitive edge to the detriment of their competitors in countries that have opened up their internal markets. For this reason, in agreeing with the strategic aim of liberalisation, we believe - and we and Mr Grosch have also included this in the text of the resolution we will vote on tomorrow - that we must affirm and apply the principle of reciprocity that is now necessary pending completion of the opening up the market.
Mr President, Commissioner, looking at rail freight's share of the market over the last 20 years, we note that it first decreased, then stabilised somewhat at approximately 10%. Of course, a whole range of measures will have to be taken if we want to work on this. These concern not only market forces but also, among other things, technical interoperability, strengthening of the European Railway Agency, a solution for the financing of new infrastructure and the maintenance of existing infrastructure.
Efficient market forces are clearly also part of the story. The first railway package aimed to contribute to these. It was adopted in 2001 and should have been transposed by March 2003, yet seven years later we note that, in fact, 22 countries are not in compliance and have failed to transpose it sufficiently. This is unacceptable, of course, and the Commission also waited too long before giving a proper response.
There are three things that are very important. We need an independent regulatory body that has sufficient resources to impose market effectiveness and ensure that this is applied. Secondly, of course - and this has already been mentioned - there is the independence of the infrastructure manager, so as to create a level playing field for all players. Thirdly, we need to take a closer look at the level of the infrastructure charges. In that regard, we must also take a look at, and make a comparison with, the cost structure for other modes of transport, so as to establish a level playing field across all modes of transport. Yet that is an entirely different story.
As far as further liberalisation is concerned, we must now focus on freight transport and the proper implementation of the first railway package. Yet with regard to domestic passenger transport, which many wish to see liberalised, I should like to be very cautious. I would advocate bearing the following principle in mind, in particular: at all events, public services of a high standard and extensive, efficient and comfortable rail transport for all, rather than liberalisation as an end in itself.
Mr President, Mrs Georgieva, you have now moved from air travel to rail travel, which is our second subject this evening. I must say that it is often the case in politics that fine words are followed by actions that leave a lot to be desired and that is what has happened here.
In the European Union, we have a lot of excellent objectives. We have already achieved some of them, but others we are far from fulfilling. There is still a great deal to be done with regard to the internal transport market and rail transport in particular. We had good intentions, but we have to ask ourselves whether the European Union is a paper tiger. Or perhaps we do not have the wherewithal to get to where we want to go? In the past, competition on the rail market has been very varied. We need an independent regulatory body. This has functioned quite well for the rail system in Germany, but that does not mean that there is no room for improvement. We really need the option of dividing up the lines independently, so that everything runs smoothly and there can be real competition. That is one of the points that I wanted to make.
It is, of course, embarrassing for us that, out of the 27 Member States, only the United Kingdom, Finland and the Netherlands have implemented the directive. The two Member States which have no railway system - Malta and Cyprus - were obviously unable to do so. All the others have not done their homework and have obviously got away with it, because we have not reprimanded them. Therefore, it is important for the European Union to put in place appropriate sanction mechanisms, otherwise we will not be taken seriously. It is also important to make it clear to the Member States that everyone will benefit from this. In principle, everyone wants the rail market to be opened up to competition. That is what everyone says. However, when it comes to taking action, nothing much happens.
We must make progress on the finances. It finally became clear in Saragossa recently that there is a general lack of funding available. It could be our job to subsidise cross-border projects and we must, of course, call on the Member States to do more. We know that the situation is difficult everywhere at the moment, but this is what Europe needs.
Mr President, Mrs Georgieva, ladies and gentlemen, the first rail package was due to be implemented in March 2003. A total of 22 Member States have so far failed to do so. The Commission did not take action until June 2008. This is why the European Parliament has issued a sharp reprimand to the 22 Member States and also to the Commission, which is the guardian of the treaties.
We need independent regulatory bodies and the separation of the rail network and the operating companies. The track access charges must be fair, just and transparent. I have an example of this from my home country, Germany. In Berlin, the access charges for the suburban railway are twice as high as in Hamburg, where they are twice as high as in the Rhine-Main region. That is not fair, nor just, nor transparent. These charges are purely arbitrary and you need to take action in this area. The networks must be opened up and a reciprocal approach is needed. It must not be the case that rail companies are protected from competition at home, but take part in competition in other countries. As the guardian of the treaties, the Commission must apply the relevant legislation.
However, we not only need fair competition on the railways. We must also bring an immediate end to unfair competition in road and air transport. A toll with no upper limit is charged for every locomotive for every kilometre of track, whilst road tolls do have an upper limit, are voluntary - the Member States can decide whether to levy them or not - and apply only on motorways and only to lorries over 12 tonnes. The rail toll in Slovakia is the highest in Europe and the Slovaks have no road tolls at all. This encourages a change in the way goods are transported, but in the wrong direction.
The subsidies for air transport, which is one of the causes of climate change, are also a big problem. Emissions in the stratosphere are three or four times as harmful to the climate as those at ground level. The European Environment Agency estimates that the subsidies received by the airlines amount to more than EUR 30 billion per year. While tax has to be paid on the fuel for a diesel locomotive, there is no tax on kerosene. VAT is charged on international rail transport, but not on air transport. In the emissions trading system, the airlines are given 85% of their certificates, while the power generation companies which supply the rail industry have to purchase all of theirs.
All of this is simply crazy and the situation must change. In order to protect the climate and safeguard people's mobility, we need fair competition, not just within the rail industry, but between the different types of transport. The Commission is the guardian of the treaties and, therefore, it has a great deal to do. Once it starts to tackle the problems, it can be sure of the support of the European Parliament.
Mr President, freedom of movement is an essential right for all citizens of the European Union. If this right is to be exercised in practice, it is vital that we have access to safe, high-quality, environmentally friendly transport that is affordable for all. That requires an efficient, well-linked and interconnected public rail transport service serving all regions. That means publicly owned, integrated rail companies to achieve both standardisation between regions and services and cooperation at European level. That means we should treat passengers as citizen-users with rights and not just as customers, where the only thing that counts is the thickness of their wallets.
Unfortunately, the Commission, the Council and the majority of this Parliament have dogmatically chosen to make rail transport not an instrument of freedom, but a commodity like any other, left to the mercy of the market and of competition. We have ruined national rail companies by separating infrastructures and transport services, passengers and freight, operation and safety. We have forbidden cross-subsidisation, which allowed for standardisation across regions and services. We have taken this ridiculous approach so far that we have spent millions of euro so that locomotives, which were previously able to pull freight trains and passenger trains, can no longer pull both.
The outcome is damning: a deterioration in the quality of service and an increase in prices for users, line closures, infrastructures that are falling apart, and, above all, a significant decline in the level of safety. When you separate infrastructures and services, when you increasingly give a third party responsibility for safety, you take risks with the lives of users. The number of accidents, including fatal accidents, has increased in recent years. That is one of the terrible, logical consequences of your irresponsible policy.
With rail packages, instead of modernising railways in Europe and giving them the resources for their ambitions, we have disorganised this means of transport in order to launch it into foolish competition with air transport, and unfair and unequal competition with road transport, to the detriment of the coherence of networks and the development of local services. Thanks to your package, with the exception of the high-speed lines, we are now moving slower on French rail networks than we were a hundred years ago. We were promised that competition would bring prices down, but the complete opposite is true. As in the energy sector, competition is causing a sharp increase in prices for users.
I will give you one last example by way of conclusion. SNCF, France's main consumer of electricity, used to purchase its energy from EDF at a specific tariff. However, in order to introduce rail competition, the Commission is forcing France to legislate so that, in June 2011, SNCF's electricity bill will be 25% higher. Thank you Commission, thank you competition. In the midst of the crisis, job seekers and families will pay much more for their train tickets.
(IT) Mr President, Commissioner, ladies and gentlemen, I believe we have been talking about recasting this railway package for nearly 20 years and I believe this is really not setting a good example.
Yesterday, Parliament approved a European railway network for competitive freight with the aim of improving traffic along the main European corridors. Free movement must be guaranteed by dismantling all types of physical and also administrative barriers. We absolutely must also free up the market as far as barriers are concerned, as far as simplifying procedures is concerned, and as far as true market reciprocity is concerned. This word has cropped up in many of the speeches made earlier today.
I believe that separating infrastructure from management and investments through a public-private system is a good thing. I imagine that all this can happen transparently in a free market and these actions can enable everyone to reach the point where they can enter the market we so badly need today.
In these times of economic and financial difficulty, I believe above all that, in terms of investments, Europe would do well to allocate and set up special funds to attract and encourage the private sector to invest and make up for lost time. All of this would naturally have to be done while ensuring safety, protection and safeguarding the environment. These aspects must absolutely be safeguarded. It is now time, however, for the Commission to give us some clear answers to our questions.
Mr President, Members will recall a previous debate in this Chamber in which I, as chairman of the Committee on Transport, highlighted the lamentable record of Member States in implementing the first railway package. This resolution is a follow-up to that debate and proves, I hope, to the other institutions that Parliament not only expects the Member States to implement what they agreed to back in 2001, but also expects the Commission to use its legal powers to ensure that this happens.
The first Railways Directive, as Mr Fidanza said, should have been transposed by Member States in March 2003. The fact that 22 states have failed to do this shows a lamentable effort on the part of the Member States and, despite what the Commission says, a pretty poor and slow effort at protecting EU law by the Commission. This failure reminds us of the many obstacles that still remain when attempting to revitalise Europe's rail sector and the rhetoric that often emanates from both inside and outside the rail industry.
Indeed, this very week, we have seen one country and its major rail company lobbying hard against Mr Marinescu's report. Thankfully, they failed miserably, but yet again it highlights to us that certain rail companies and certain Member States are more concerned with self-interest rather than European interests.
I believe the Transport Committee is running out of patience with the lack of progress on this dossier. This lack of progress is slowly strangling the ability of European railways to compete effectively and the long list of infringement proceedings taken out against Member States simply serves to reinforce the urgency of taking action. We need a true European perspective for our railway network and this can only be achieved if all the different actors are fully committed to that goal.
We expect the Council to deliver on their agreements, and we expect the Commission to ensure that they do. The Commissioner has given us some assurances tonight, but it is action that we want to see. Today is Mr Cramer's birthday, and I hope that we can deliver this package in his and all of our lifetimes!
(EL) Mr President, railways are a typical example of how popular public wealth has been sold off and handed to the monopolies.
The slowdown in the application of privatisation to the railways and in completing the first phase of liberalisation in most countries of the European Union is the result of labour, grassroots fights and of worsening imperialist infighting as to which of the monopolies will get the biggest slice of rail transport.
Developments in rail transport in the United Kingdom, France, Germany, Greece and other Member States of the European Union confirm our assessment. The Greek railways are cutting back their timetables in the name of restructuring and within the framework of the undertakings made in the memorandum between the PASOK government, the European Union, the European Central Bank and the International Monetary Fund, taking away the right of travel from inhabitants and the right to transport goods to numerous areas of Greece and downgrading the potential for growth in Greece.
The over-indebtedness of the Hellenic Railways was caused by the anti-grassroots policy of the European Union and the PASOK and New Democracy governments, the degeneration in the public character of the railways and their conversion to a paradise of private contracting interests, a golden goose to increase the profits of the monopoly business groups which plundered the Hellenic Railways.
Today, the PASOK government is preparing to sell off the Hellenic Railways, piece by piece, to hand over its lands in Thriasio and other infrastructures in the ports of Elefsina, Piraeus and Thessaloniki and to subsidise companies for the railway lines, by applying the EU policy of privatisation and the undertakings made in the memorandum.
Big business is treating the crisis as a new opportunity to safeguard and increase its profits, by stepping up the exploitation of the workers and of natural resources, and to sell off popular public property.
Selling off the Hellenic Railways includes a package of state subsidies for large business groups and will result in an increase in accidents, mass redundancies and sweeping changes to the labour, insurance and pension rights of the workers.
Transport, all infrastructures and other strategic sectors of the economy must be popular property and must operate for the benefit of the working and grassroots classes.
(DE) Mr President, Mrs Georgieva, this resolution calls on the Commission to make a greater effort to implement the goal of one of the European regulations for rail transport; the creation of a deregulated, cross-border, Europe-wide rail market. However, I would like to say at this point that the cause of the failure to implement the existing directive is not only the lack of political will in the Member States, but also the legal ambiguities.
For example, some countries have found national solutions for their infrastructure managers which do not present an obstacle to the deregulation of the market and which should be taken into consideration. The infrastructure problems on the ground and, in particular, the lack of technical harmonisation between the Member States, but also the different safety systems used in the rolling stock, continue to make cross-border transport difficult.
One factor which, in my opinion, we have not paid sufficient attention to during the evaluation and the creation of the new version is the social side. We must focus on education and training, working conditions and the regulations for monitoring rail workers.
The infrastructure bottlenecks at the borders represent another serious obstacle. There is still a lot of catching up to be done in this area in order to promote cross-border transport in the long term. One specific example of this is the line from Germany to Luxembourg. Discussions have been going on for years about extending the infrastructure, but a lack of political will and the economic priorities on one side of the border are still preventing this from happening.
I would like to call on the Commission to put the same amount of effort into pressing ahead with the other aspects, including technical harmonisation and the extension of the infrastructure, as it does in relation to competition.
(RO) The European Union requires an intermodal, sustainable and efficient trans-European transport system, with priority given to the development of rail transport. We call on Member States to give greater support to rail transport, including allocation of finances required to maintain and modernise the rail infrastructure and rolling stock.
The process of deregulating rail transport is under way. However, rail transport markets must not be opened up to the detriment of the quality of rail transport services. Rail transport safety and respect for passengers' rights are vital for this form of transport to gain a larger share of the land transport market.
Human resources are essential to meeting this requirement. This is why I call on the Commission to consider, during the next railway package review, including social clauses which will provide sound European standards for working conditions to ensure that the social security schemes currently operating at national level in Member States are implemented by all operators and infrastructure administrators in the rail sector.
(SK) We are debating the implementation of the first railway package in the countries of the European Union. We can state that, although the directive setting out the rules for railway transport was supposed to have been implemented in 2003, it has still not been incorporated into national legislation in 22 countries.
Commissioner, would it not be sensible to consider whether the rules introduced by the first railway package are good ones, given that most Member States refuse to apply them? Would it not be a good idea for the transport ministers of the Member States to meet on this topic, in order to understand the reasons for the situation? In a pragmatic discussion of this kind, we might perhaps succeed in making progress over the issue of implementing the first railway package, in the interests of improving rail transport conditions throughout Europe.
Member of the Commission. - Mr President, I would like to thank the Parliament again for this very useful engagement on an issue which is actually quite emotional from time to time, because we all want to see an integrated European railway system in our lifetime. Hopefully, we will all live long enough to do so.
In the past, I was engaged in the restructuring of railways in two countries that are now EU Member States. I know how very difficult it is to move forward a system that has long traditions and an enormous amount of vested interests surrounding it, yet I think we all need to persevere because an integrated and highly efficient railway system is absolutely essential for the well-being of Europeans and also for the competitiveness of our region.
We, in the Commission, take your comments very seriously and we will continue to work to move forward on the initiatives that require success in this area. I do not think it is a paper tiger if we judge by the number of infringement procedures.
Why has it taken so long? It has taken so long because there has been a process of engagement with Member States. There was also an enlargement that brought new elements into the system and there has been an attempt by the Commission to make this engagement meaningful - in other words, to send serious questionnaires, to analyse the responses carefully and then to follow up with Member States. So the result has legs, and bites!
Infringement procedures are not an objective in itself. What we are aiming at is a well-functioning railway market able to provide more numerous, safer, consumer-oriented services to our citizens and our undertakings. With this in mind, the recast of the first railway package will be designed to simplify and clarify the existing provisions with a view to facilitating their implementation, but also to modernise them.
I would like to make two points in response to comments and questions put to us. One is on the level of safety. The data is categorical that the level of safety has actually increased since the market was opened but, since we are talking about people's lives, even if we have one accident it is one too many, so obviously we need to strive to increase this level of safety.
Since, in two comments, a question was posed regarding the imposition of public service obligations, I would like to clarify that the first package is not an obstacle to that. These obligations are regulated under separate legislation and therefore pursuing them is a possibility.
Many Members spoke about strategy and directions. I will share with the Parliament our three main priorities - and they reflect many of the comments that have already been made. Firstly, improving market access conditions and making them more transparent and non-discriminatory, secondly, establishing a regulatory framework, fostering both public and private investments in the rail sector and, thirdly - something that many of you spoke about - reinforcing the regulatory supervision of the rail market to ensure fair competition between the operators and, ultimately, lower costs for those who use the service.
The Commission will engage the Ministers in dialogue on these matters, in the permanent form of Ministers of Transport. The rail sector has been a focus of attention and we will make sure that it remains so and actually expands its presence on their agenda. We will soon adopt the recast proposal so it may be tabled in Parliament by September and we look forward to a very fruitful cooperation with you on the forthcoming legislative process, and certainly to visible and tangible results within our lifetime.
I received one motion for a resolutiontabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 17 June 2010.
In the context of today's debate, it should be noted that in different Member States, the railways operate under different conditions. The first railway package was adopted in 2001, and it can be assumed that it was prepared mainly with respect to the situation in the rail markets in the EU-15 countries. However, the situation of the railways in the new Member States was and is very different - especially in the context of what is called 'financial architecture', which means appropriate funding for infrastructure, multiannual agreements between the state and the infrastructure manager, historical debts and funding for public services. As a priority, it is necessary to ensure that railways have equal conditions of operation and to enforce legislation on adequate funding of the railway system, because this is of fundamental significance for the development of this branch of the transport industry.